DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 21-25 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (US 2016/0203988 A1).
In regards to claim 1, Zhao (Figs. 5-10 and associated text and items) discloses a method comprising: forming a gate dielectric (items 131, 132 or 131 plus 132) comprising a (items I, II, III); forming a barrier layer (item 133) comprising a first portion extending over the first portion of the gate dielectric (items 131, 132 or 131 plus 132); forming a first work function tuning layer (item 140) comprising a first portion over the first portion of the barrier layer (items 133); doping a doping element into the first work function tuning layer (item 140, paragraph 50), removing the first portion of the first work function tuning layer (items 140); thinning the first portion of the barrier layer (item 133); and forming a work function layer (items 170, paragraph 94, Al, Co--Al) over the first portion of the barrier layer (item 133).  Examiner notes that paragraph 45 of the Applicant’s specification states that the work function layer may include an aluminum based layer.  Examiner takes the position the rejection is proper.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2016/0049301 A1).
In regards to claim 1, Huang (Figs. 3-7B and associated text and items) discloses a method comprising: forming a gate dielectric (items 310) comprising a first portion extending on a first semiconductor region (items 530 or 540, Figs. 6A, 6B); forming a barrier layer (item 430) comprising a first portion extending over the first portion of the gate dielectric (item 310); forming a first work function tuning layer (items, 510, 520) comprising a first portion over the first portion of the barrier layer (items 430); doping a doping element into the first work function tuning layer (item 510, 520, paragraph 35), removing the first portion of the first work function tuning layer (items 520, Fig. 7A); thinning the first portion of the barrier layer (item 430, Fig. 7A); and forming a work function layer (items 610, paragraph 39) over the first portion of the barrier layer (item 430).  Examiner notes that paragraph 45 of the Applicant’s specification work function layer may include an aluminum based layer.  Examiner also notes that the Applicant has not given any criticality to the order in which processes occur.   Huang paragraph 40 discloses “Additional steps can be provided before, during, and after the method 100, and some of the steps described can be replaced, eliminated, or moved around for additional embodiments of the method 100.”  The Examiner takes the position the rejection is proper.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 and 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (Tsai) (US 2017/0032972 A1) in view of Cabral, Jr. et al. (Cabral, Jr.) (US 2014/0106531 A1).
In regards to claim 1, Tsai (Figs. 10-17, 19 and associated text and items) discloses a method comprising: forming a gate dielectric (item 94) comprising a first portion extending on a first semiconductor region (item 72); forming a barrier layer (items 96, 98 or 96 plus 98) (item 94); forming a first work function tuning layer (item 100) comprising a first portion over the first portion of the barrier layer (items 96, 98 or 96 plus 98); removing the first portion of the first work function tuning layer (items 100); thinning the first portion of the barrier layer (items 96, 98 or 96 plus 98); and forming a work function layer (items 104) over the first portion of the barrier layer (items 96, 98 or 96 plus 98), but does not specifically disclose doping a doping element into the first work function tuning layer.
In regard to claim 1, Cabral Jr. (paragraph 36, Figs. 4B, 5B and associated text) discloses doping a doping element into the first work function tuning layer (item 15).
In regards to claim 2, Cabral Jr. (paragraph 36, Figs. 4B, 5B and associated text) discloses wherein the first work function tuning layer (item 15) comprises titanium nitride (paragraph 36), and the doping element comprises aluminum (paragraphs 36).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tsai with the teachings of Cabral Jr. for the purpose of effective work function tuning.
	In regards to claim 4, Cabral Jr. (paragraphs 34-36, Figs. 4B, 5B and associated text) discloses wherein the doping the doping element (aluminum) is performed after the first work function tuning layer (item 15) is deposited.
	In regards to claim 6, Tsai (Figs. 10-17, 19 and associated text and items) discloses wherein the gate dielectric (item 94) further comprises a second portion extending on a second semiconductor region (item 72), the barrier layer (items 96, 98 or 96 plus 98) further comprises (item 94), and the first work function tuning layer (item 100) further comprises a second portion extending over the second portion of the barrier layer (items 96, 98 or 96 plus 98), and wherein when the first portion of the first work function tuning layer (item 100) is removed, the second portion of the first work function tuning layer (item 100) is protected by an etching mask (item 102) from being removed.
	In regards to claim 7, Tsai (Figs. 10-17, 19 and associated text and items) discloses wherein when the first portion of the barrier layer (item 96, 98 or 96 plus 98) is thinned, the second portion of the barrier layer (item 96, 98 or 96 plus 98) is protected by the second portion of the first work function tuning layer (item 100).
	In regards to claim 8, Tsai (Figs. 10-17, 19 and associated text and items) discloses before the first work function tuning layer (item 104) is formed, forming a second work function tuning layer (item 100); and after the second work function tuning layer (item 100) is formed, patterning the second work function tuning layer (item 100) to remove a portion of the second work function tuning layer (item 100) overlapping the first portion of the barrier layer (item 96, 98 or 96 plus 98).  
	In regards to claim 9, Tsai (Figs. 10-17, 19 and associated text and items) discloses a method comprising: depositing a barrier layer (item 96, 98 or 96 plus 98) comprising a first portion and a second portion in a first transistor region and a second transistor region (items 72 in regions 200 and  300, or 400 and 500), respectively; depositing a first titanium nitride layer (item 100) comprising a first portion and a second portion overlapping the first portion and the second portion, respectively, of the barrier layer (item 96, 98 or 96 plus 98); removing the first portion (item 100), and leaving the second portion of the first titanium nitride layer (item 100) unremoved; partially etching the barrier layer (item 96, 98 or 96 plus 98) to reduce a thickness of the first portion of the barrier layer (item 96, 98 or 96 plus 98), wherein the second portion of the barrier layer (item 96, 98 or 96 plus 98) is protected by the second portion of the first titanium nitride layer (item 100); and forming a work function layer (item 104) comprising a first portion contacting the first portion of the barrier layer (item 96, 98 or 96 plus 98), and a second portion contacting the second portion of the first titanium nitride layer (item 100).  Examiner notes the Applicant has not given a special definition to the word “contacting”, therefore certain features can be “directly” or “indirectly” contacting.  Tsai does not specifically disclose doping aluminum into the first titanium nitride layer.
	In regards to claim 9, Cabral Jr. (paragraph 36, Figs. 4B, 5B and associated text) discloses disclose doping aluminum into the first titanium nitride layer (item 15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tsai with the teachings of Cabral Jr. for the purpose of effective work function tuning.
	In regards to claim 10, Tsai Figs. 10-17, 19 and associated text and items) discloses wherein the barrier layer (item 96, 98 or 96 plus 98) further comprises a third portion in a third transistor region (items 200, 300, 400 or 500), and the first titanium nitride layer (item 104) further comprises a third portion over the third portion of the barrier layer (item 96, 98 or 96 plus 98), and the method further comprises: before the first titanium nitride layer (item 104) is formed, depositing a second titanium nitride layer (item 100) comprising a first portion, a second portion, and a third portion overlapping the first portion, the second portion, and the third portion, (item 96, 98 or 96 plus 98); and before the first titanium nitride layer (item 104) is formed, removing the first portion and the second portion of the second titanium nitride layer (item 100).
	It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 
USPQ 8).  
	In regards to claim 11, Tsai Figs. 10-17, 19 and associated text and items) discloses where no aluminum is doped into the second titanium nitride layer before the first titanium layer is formed.
	In regards to claim 13, Tsai (Figs. 10-17, 19 and associated text and items) discloses wherein the partially etching the barrier layer (item 96, 98 or 96 plus 98) is performed using a metal-chloride gas (paragraphs 64-70).
	In regards to claim 14, Tsai (Figs. 10-17, 19 and associated text and items) discloses wherein in the partially etching the barrier layer (item 96, 98 or 96 plus 98), the thickness of the first portion of the barrier layer (item 96, 98 or 96 plus 98) is reduced by a percentage in a range between about 50 percent and about 90 percent.
	In regards to claim 15, Tsai (paragraphs 64-70, Figs. 10-17, 19 and associated text and items) discloses wherein during the partially etching the barrier layer (item 96, 98 or 96 plus 98), the second portion of the first titanium nitride layer (item 100) is exposed to a same etching gas for etching the barrier layer (item 96, 98 or 96 plus 98).
s 3, 5, 12 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (Tsai) (US 2017/0032972 A1) in view of Cabral, Jr. et al. (Cabral, Jr.) (US 2014/0106531 A1) as applied to claims 1, 2 and 4-15 above and further in view of Feller et al. (Feller) (US 2006/0097347 A1).
In regards to claim 3, Tsai as modified by Cabral Jr. discloses all the limitations except wherein the doping the doping element (items 251, 265) comprises in-situ doping aluminum.
Feller (paragraph 33) discloses in-situ doping aluminum.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tsai as modified by Cabral Jr. with the teachings of Feller for the purpose of desired impurities (paragraph 33).
	In regards to claims 5 and 12, Tsai (Figs. 10-17, 19 and associated text and items) as modified by Cabral Jr. (paragraph 36, Figs. 4B, 5B and associated text, doping with aluminum) as modified by De Souza (paragraph 66, in-situ doping process) discloses wherein the doping the aluminum (items 251, 265) into the first titanium nitride layer (item 244) comprises thermally soaking the first titanium nitride layer (item 244) in an aluminum-containing gas (paragraphs 36-40).
	In regards to claim 21, Tsai (Figs. 10-17, 19 and associated text and items) discloses a method comprising: forming a barrier layer (item 96, 98 or 96 plus 98)comprising a first portion on a first semiconductor fin (item 72); depositing a work function tuning layer (item 100) comprising a first portion over the first portion of the barrier layer (item 96, 98 or 96 plus 98); after the work function tuning layer (item 100) is deposited,; removing the first portion of the (item 100); after the first portion of the work function tuning layer (item 100) is removed, thinning the first portion of the barrier layer (item 96, 98 or 96 plus 98); and forming a work function layer (item 100) over the first portion of the barrier layer (item 96, 98 or 96 plus 98), but does not specifically disclose thermal soaking the work function tuning layer in an aluminum-containing gas.
In regard to claim 21, Cabral Jr. (paragraph 36, Figs. 4B, 5B and associated text) discloses doping a doping element (aluminum) into the first work function tuning layer (item 15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tsai with the teachings of Cabral Jr. for the purpose of effective work function tuning.
In regards to claim 21, Feller (paragraph 33) discloses in-situ doping aluminum.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tsai as modified by Cabral Jr. with the teachings of Feller for the purpose of desired impurities (paragraph 33).
	In regards to claim 22, Tsai Figs. 10-17, 19 and associated text and items) discloses wherein the work function tuning layer (item 100) comprises titanium nitride (paragraph 45).
	In regards to claim 23, Tsai Figs. 10-17, 19 and associated text and items) discloses wherein the barrier layer (item 96, 98 or 96 plus 98) further comprises a second portion extending on a second semiconductor fin (item 72 in another region), and the work function (item 100) further comprises a second portion extending over the second portion of the barrier layer (item 96, 98 or 96 plus 98), and wherein when the first portion of the work function tuning layer (item 100) is removed, the second portion of the work function tuning layer (item 100) is protected by an etching mask (item 102) from being removed.
	In regards to claim 24, Tsai Figs. 10-17, 19 and associated text and items) discloses wherein when the first portion of the barrier layer (item 96, 98 or 96 plus 98) is thinned, the second portion of the barrier layer (item 96, 98 or 96 plus 98) is protected from being etched.
	In regards to claim 25, Tsai Figs. 10-17, 19 and associated text and items) discloses wherein the barrier layer (item 96, 98 or 96 plus 98) is thinned using a metal-chloride gas.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al. (US 2016/0181163 A1), Tsao et al. (US 10,177,043 B1).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        February 23, 2021